DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 12/31/20.
Claims 1 and 11 are amended;
Claim 4 is canceled; and
Claims 1-3 and 5-20 are currently pending.
Response to Arguments
Claims 11-13 and 16-20 rejected under 35 USC 102
Applicant's arguments filed 12/31/20 have been fully considered but they are not persuasive.
Regarding claim 11, the Applicant argues that Jayaraman fails to disclose or suggest “a distance between a last quantum well of the active region is spaced from a beginning of a semiconductor distributed Bragg reflector by less than twice a distance between the quantum wells” in lines 4-7 of claim 11 (see bottom of page 5 of Remarks filed on 12/31/20).
The Examiner disagrees. Contrary to the Applicant’s argument, Jayaraman explicitly discloses a distance between a last quantum well of the active region and a beginning of a semiconductor distributed Bragg reflector is one half of twice a distance between the quantum wells. In particular, Jayaraman discloses the last quantum well layer (a bottommost well layer 450, FIG. 11) of the active region is spaced apart from 
Claims 1-10, 14, and 15 rejected under 35 USC 103
Applicant’s arguments, see bottom paragraph on page 6 of Remarks, filed 12/31/20, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-10, 14, and 15 have been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Jayaraman et al. (US PG Pub 2014/0268169 A1) (10/17/19 IDS).
Regarding claim 11, Jayaraman discloses a tunable vertical cavity surface emitting laser (VCSEL) (FIG. 11) with an active region (450/460, FIG. 11, [0042]) with at least one pair of quantum wells (see FIG. 8 with annotations below), wherein at a center wavelength of a tuning range (a center wavelength of about 1050 nm in a wavelength range from around 980 to around 1120 nm, [0047]), quantum wells of the active regions are located on either side of an antinode of a standing wave inside the VCSEL (see FIG. 8 with annotations below), wherein a distance between a last quantum well (a 

    PNG
    media_image1.png
    402
    655
    media_image1.png
    Greyscale

Regarding claim 12, Jayaraman discloses the center wavelength is between 950 and 1150 nanometers ([0047]).
Regarding claim 13, Jayaraman discloses the center wavelength is about 1050 nanometers ([0047]).
Regarding claim 16, Jayaraman discloses a membrane device (MEMS, FIG. 11, [0049]); and a half VCSEL device (VCL below the MEMS, FIG. 11) containing the active region.
Regarding claim 17, Jayaraman discloses the membrane device is bonded to the half VCSEL device (FIG. 11).
Regarding claim 18, Jayaraman discloses a polarization is controlled ([0043]).
Regarding claim 19, Jayaraman discloses a distributed Bragg reflector (Dielectric Mirror, FIG. 11, [0027]) on one side of the active region.
Regarding claim 20, Jayaraman discloses the distributed Bragg reflector is constructed from SiO2/Ta2O5 ([0027]).
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “the quantum wells in each pair of the quantum wells are spaced from each other by a 1/4 of a center wavelength of a tuning range of the VCSEL in a semiconducting material of the active region” in combination with the rest of the limitations as recited in claim 1. In particular, the cited prior art fails to disclose or suggest the spacing between the quantum well layer in the quantum well pair being 1/4 of the center wavelength. Additionally, Coldren discloses a thin quantum well pair of an optical detector spaced apart by a quarter-wavelength (see claim 3), but fails to disclose the device being a VCSEL and the wavelength being a center wavelength; and Moloney discloses a VCSEL having multiple quantum wells with spacing may be chosen between 0.01 to about 0.15 times the wavelength or 0.01 and 0.35 times wavelength/n .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coldren et al. (US Patent 6,195,485 B1) discloses an optical detector may include two thin quantum well absorption layer spaced apart at an approximate quarter-wavelength spacing (see claim 3).
Moloney et al. (US PG Pub 2016/0087407 A1) discloses a spacing between two quantum well layers may be chosen between 0.01 to about 0.15 times the wavelength or 0.01 and 0.35 times wavelength/n where n is an average refractive index of the semiconductor gain medium ([0143]-[0144]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YUANDA ZHANG/Primary Examiner, Art Unit 2828